 


114 HR 335 IH: Multinational Species Conservation Funds Reauthorization Act of 2015
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 335 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2015 
Mr. Young of Alaska (for himself and Mr. Pierluisi) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To reauthorize the African Elephant Conservation Act, the Rhinoceros and Tiger Conservation Act of 1994, the Asian Elephant Conservation Act of 1997, the Great Ape Conservation Act of 2000, and the Marine Turtle Conservation Act of 2004, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Multinational Species Conservation Funds Reauthorization Act of 2015. 2. Reauthorization of African Elephant Conservation ActSection 2306(a) of the African Elephant Conservation Act (16 U.S.C. 4245(a)) is amended by striking 2007 through 2012 and inserting 2016 through 2020. 
3. Reauthorization of Rhinoceros and Tiger Conservation Act of 1994Section 10(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5306(a)) is amended by striking 2007 through 2012 and inserting 2016 through 2020. 4. Reauthorization of Asian Elephant Conservation Act of 1997Section 8(a) of the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4266(a)) is amended by striking 2007 through 2012 and inserting 2016 through 2020. 
5.Amendment and reauthorization of Great Ape Conservation Act of 2000The Great Ape Conservation Act of 2000 is amended as follows: (1)Multiyear grantsIn section 4 (16 U.S.C. 6303), by adding at the end the following new subsections: 
 
(j)Multiyear grants 
(1)In generalThe Secretary may award a multiyear grant under this section to a person who is otherwise eligible for a grant under this section, to carry out a project that the person demonstrates is an effective, long-term conservation strategy for great apes and their habitats. (2)Annual grants not affectedThis subsection shall not be construed as precluding the Secretary from awarding grants on an annual basis.. 
(2)Panel of expertsIn section 4(i) (16 U.S.C. 6303(i))— (A)in paragraph (1), by— 
(i)striking Every 2 years and inserting Within one year after the date of the enactment of the Multinational Species Conservation Funds Reauthorization Act of 2015, and every 5 years thereafter; (ii)striking may convene and inserting shall convene; 
(iii)inserting and priorities after needs; and (iv)adding at the end the following new sentence: The panel shall, to the extent practicable, include representatives from foreign range states with expertise in great ape conservation.; and 
(B)by redesignating paragraph (2) as paragraph (4), and inserting after paragraph (1) the following new paragraphs:  (2)In identifying conservation needs and priorities under paragraph (1), the panel shall consider relevant great ape conservation plans or strategies including scientific research and findings related to— 
(A)the conservation needs and priorities of great apes; (B)regional or species-specific action plans or strategies; 
(C)applicable strategies developed or initiated by the Secretary; and (D)any other applicable conservation plan or strategy. 
(3)The Secretary, subject to the availability of appropriations, may pay expenses of convening and facilitating meetings of the panel.. (3)Administrative expenses limitationIn section 5(b)(2) (16 U.S.C. 6304(b)(2)), by striking $100,000 and inserting $150,000. 
(4)Authorization of appropriationsIn section 6 (16 U.S.C. 6305), by striking 2006 through 2010 and inserting 2016 through 2020. 6.Amendment and reauthorization of Marine Turtle Conservation Act of 2004 (a)In generalThe Marine Turtle Conservation Act of 2004 is amended— 
(1)in sections 2(b) and 3(2) (16 U.S.C. 6601(b), 6602(2)), by inserting and territories of the United States after foreign countries each place it occurs; (2)in section 3 (16 U.S.C. 6602) by adding at the end the following: 
 
(7)Territory of the United StatesThe term territory of the United States means each of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States.; and  (3)in section 4 (16 U.S.C. 6603)— 
(A)in subsection (b)(1)(A), by inserting or territory of the United States after foreign country; and (B)in subsection (d) by inserting and territories of the United States after foreign countries.  
(b)Administrative expenses limitationSection 5(b)(2) of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6604(b)(2)) is amended by striking $80,000 and inserting $150,000.  (c)ReauthorizationSection 7 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6606) is amended by striking each of fiscal years 2005 through 2009 and inserting each of fiscal years 2016 through 2020. 
 
